Title: To George Washington from William Watson, 6 November 1775
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] Novbr 6. 1775

This morning Capt. Coit, after a C[r]uise of 36 hours brought into this port the Scooner Industry Charles Coffin Master & the Sloop Polly Sibeline White Master, both from Nova Scotia bound to Boston with provisions for the garison there, Manifests of both Cargos are enclosed—I have Landed the Cattle & put them to pasture the other articles I shall store immediately, and wait your Excellencys orders.
Capt. Coit finds his mainmast too weak, is now getting in a new one, & will sail again tomorrow—Capt. Manly saild 6 hours before Capt. Coit, since which we have heard nothing about him.
The prisoners will be sent forward tomorrow under guard, agreeable to your Excellencys Instructions to Capt. Coit. I shall do all in my power to expedite Capt. Martindal, & hope that if the weather favours he will be ready in a few days. I am your Excellencys most obedient & much obligd Humb. Servant

William Watson

